DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-11, 13-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackmon et al. (US 9,916,952) hereafter “Blackmon”.
Regarding claim 1, Blackmon discloses a contact assembly (100), comprising: a movable contact (124) having an underside and a topside surface (Fig. 1); an upper yoke (142) on the topside surface, wherein the upper yoke has an integral shaft extension (162) passing through the movable contact (Fig. 2); a lower yoke (134 and 192) on the underside surface; and a drive shaft (218) arranged to move the movable contact (Fig. 4).
Regarding claim 2, Blackmon further discloses the drive shaft is connected to the upper yoke (Fig. 5).
Regarding claim 3, Blackmon further discloses the drive shaft is formed integral to the upper yoke (Fig. 5).
Regarding claim 4, Blackmon further discloses the moveable contact has a narrow portion, wherein the upper and lower yokes at least partially surround the narrow portion (Fig. 2).
Regarding claim 5, Blackmon further discloses the upper and lower yokes wrap at least a portion of the movable contact (Fig. 2).
Regarding claim 6, Blackmon further discloses the upper or lower yokes comprise one or more edge extensions, protrusions (184), or indentations (Fig. 3).
Regarding claim 7, Blackmon further discloses at least one of the edge extensions, protrusions or indentations comprises an angled edge (Fig. 3).
Regarding claim 8, Blackmon further discloses the shaft extension comprises a hollow portion (Fig. 5), wherein a portion of the drive shaft (the top portion) is in the hollow portion (Fig. 5).
Regarding claim 10, Blackmon discloses an electrical switching device (100), comprising: a housing (106); internal components within the housing (Fig. 1), the internal components comprising: fixed contacts (108) electrically isolated from one another, the fixed contacts at least partially surrounded by the housing (Fig. 2); a moveable contact (124) having a top surface and a bottom surface (Fig. 2), and is movable to allow current flow between the fixed contacts when movable contact contacts the fixed contacts; an upper yoke (142) on the top surface, where the upper yoke has an integral shaft extension (162) passing through the moveable contact; and a drive shaft (218) to move the moveable contact (Fig. 4).
Regarding claim 11, Blackmon further discloses a lower yoke (134 and 192) on the bottom surface.
Regarding claim 13, Blackmon further discloses the drive shaft is connected to the upper yoke (Fig. 2).
Regarding claim 14, Blackmon further discloses the drive shaft is formed integral to the upper yoke (Fig. 5).
Regarding claim 15, Blackmon further discloses the moveable contact has a narrow portion, wherein the upper and lower yokes at least partially surround the narrow portion (Fig. 2).
Regarding claim 16, Blackmon further discloses the upper or lower yokes comprise extensions, protrusions (184), or indentations (Fig. 3).
Regarding claim 17, Blackmon further discloses the shaft extension comprises a hollow portion (Fig. 5), wherein a portion of the drive shaft (the top portion) is in the hollow portion (Fig. 5).
Regarding claim 19, Blackmon discloses an electrical system (100), comprising: an electrical circuit; an electrical switching device electrically connected to the electrical circuit to open or close the circuit (¶ [Abstract]), wherein the switching device comprises, a housing (106); internal components within the housing (Fig. 1), the internal components comprising: fixed contacts (108) electrically isolated from one another; a moveable contact (124) having a top surface and a bottom surface, and is movable to allow current flow between the fixed contacts when the movable contact contacts the fixed contacts (Fig. 2); an upper yoke (142) on the top surface, where the upper yoke has an integral shaft extension passing through the moveable contact; and a drive shaft (218) to move the moveable contact (Fig. 4).
Regarding claim 20, Blackmon further discloses the drive shaft is connected to the upper yoke (Fig. 2).
Regarding claim 21, Blackmon further discloses the drive shaft is formed integral to the upper yoke (Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Hoffmann et al. (US 2021/0151269) hereafter “Hoffmann”.
Regarding claims 9 and 18, Blackmon discloses most of the claim limitations except for the shaft extension is wider than the drive shaft.
Hoffmann teaches a switching device in which the shaft extension is wider than the drive shaft (Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Blackmon’s device according to known methods to incorporate the teachings of Hoffmann to employ a known structure in the assembly in order to improve the operation of the switch as taught by Hoffmann (¶ [0006]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Shi et al. (US 2019/0006140) hereafter “Shi”.
Regarding claim 12, Blackmon discloses most of the claim limitations except for a solenoid to drive the drive shaft.
Shi teaches a switching device in which a solenoid is employed to move the contacts (¶ [0003]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Blackmon’s device according to known methods to incorporate the teachings of Shi to employ a known structure in the assembly in order to precisely control the actuation of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833